Title: From George Washington to Brigadier General William Irvine, 9 January 1780
From: Washington, George
To: Irvine, William


          
            Dear Sir,
            Morris-town Jan. 9th 1780
          
          Our affairs are in so deplorable a condition (on the score of provisions) as to fill the Mind with the most anxious & alarming fears—such a situation—at all times to be lamented is peculiarly unfortunate at this juncture when there now is, or soon must be, a field opened for enterprize.
          Circumstanced as things are (—Men half starved—imperfectly cloathed—riotous—& robbing the Country people of their subsistance from shear necessity[)] I think it scarcely possible to embrace any moment (however favorable in other respects[)] for

visiting the enemy on Staten Island, and yet if this frost should have made a firm & solid bridge between them & us I should be unwilling—indeed I cannot—relinquish the idea of attempting it.
          To you therefore I confide the business of ascertaining the state of the Ice in the sound—particularly at Halsteads point and at the blazing star ferries—and the obtaining intelligence of the enemys strength (Corps)—situation—works &ca.
          I need not observe to you how necessary disguise & false pretences are in enquiries of this kind, that the very persons from whom you are obtaining intelligence may be deceived with respect to the design. I know of no better colouring in the present instance than throwing out ideas of apprehension for the safety of your own detachment. This or some other false colouring is indispensably necessary, as the Hatfields, and those persons most likely to give you information do not fail to convey all they know to the enemy—In a word—I have good reasons to believe that H——d is a dble spy.
          It will be necessary also to know the state of matters at Paulushook—the condition of the North river—& the practicability of relief going from New York.
          The circumstances of the Army for the reasons I have already mentioned, & for others that could be urged renders it totally impossible to relieve your detachment at the usual time—and I beg that your utmost attention & exertions may be turned to the business here confided—and that the speediest & fullest communication of the result given ⟨to⟩ Dr Sir Yr Most Obed.
          
            Go: Washington
          
        